Title: To George Washington from Darrot, 15 July 1785
From: Arrot (Darrot), René-Marie, vicomte d’
To: Washington, George



General
Tobago 15th July 1785

Allow me the honor of recalling myself to your remembrance, and asking the news of you. Tho I have frequent opportunities by your Countrymen, who touch at this isle, (of which I am Governor) of learning this; yet I cannot resist the desire I have, of paying my respects to you, and solliciting a continuation of the kindnesses with which you loaded Coll Darrot while he had the honor of serving under you—My fears of being troublesome to you, have hitherto prevented me from making you this acknowledgement; which I assure you has been a real punishment to me—I shall be particularly happy, General, if you will continue your kindness to me so far, as to inform me of the news with you, and whether it will be agreeable to you, that I should profit occasionally of the opportunities of writing to you—If the little isle of Tobago furnishes any productions that would be agreeable to you, the Governor, who is, and will always be at your service, will take a pleasure in executing your commissions—If Mrs Washington recollects Col’l Darrot, who was with his regiment of Hussars to pay his respects to her, he begs permission to offer his respects to her. I have the honor to be with the most respectful attachment—Your very Hble Sert

Le Darrot

